EXHIBIT 10.10

MANAGEMENT AGREEMENT

This Management Agreement (this “Agreement”) is entered into as of September 24,
2007 among First Data Corporation (the “Company”), Kohlberg Kravis Roberts & Co.
L.P. (the “Manager”) and New Omaha Holdings L.P. (“Parent”). Any capitalized
terms herein not otherwise defined shall have the meaning set forth in the
Amended and Restated Limited Partnership Agreement of New Omaha Holdings L.P.,
dated as of September 24, 2007 (the “Partnership Agreement”).

RECITALS

WHEREAS, each of Parent and Omaha Acquisition Corporation, a Delaware
corporation (“Omaha Acquisition”), has been formed for the purpose of engaging
in a transaction in which Omaha Acquisition will be merged with and into the
Company, with the Company surviving (the “Merger”), pursuant to an Agreement and
Plan of Merger among Parent, Omaha Acquisition and the Company dated as of
April 1, 2007 (the “Merger Agreement”).

WHEREAS, to enable Parent and Omaha Acquisition to engage in the Merger and
related transactions, the Manager provided financial and structural advice and
analysis as well as assistance with due diligence investigations and
negotiations (the “Financial Advisory Services”); and

WHEREAS, the Company wants to retain the Manager to provide certain management,
consulting and financial and other advisory services to the Company, and the
Manager is willing to provide such services, on the terms set forth below.

AGREEMENT

NOW THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto, intending to be legally bound, hereby agree as follows:

1. Services. The Manager hereby agrees that, during the term of this Agreement
(the “Term”), it will provide the following management, consulting and financial
and other advisory services to the Company as requested from time to time by the
Board of Directors of the Company:

(a) advice in connection with the negotiation of agreements, contracts,
documents and instruments relating to the Company’s financing;

(b) financial, managerial and operational advice in connection with the
Company’s business, including, without limitation, advice with respect to the
development and implementation of strategies for improving the operating and
financial performance of the Company and its subsidiaries;



--------------------------------------------------------------------------------

(c) advice in connection with financing, acquisition, disposition, merger,
combination or change of control transactions involving the Company or any of
its subsidiaries (however structured); and

(d) such other services (which may include financial and strategic planning and
analysis, consulting services, human resources and executive recruitment
services and other services) as the Manager and the Company may from time to
time agree in writing.

The Manager shall devote such time and efforts to the performance of services
contemplated hereby as the Manager deems reasonably necessary or appropriate;
provided, however, that no minimum number of hours is required to be devoted by
the Manager on a weekly, monthly, annual or other basis. The Company
acknowledges that the Manager’s services are not exclusive to the Company and
that the Manager will render similar services to any other individual or
corporation, association, partnership, limited liability company, joint venture,
joint stock or other company, business trust, trust, organization, or other
entity of any kind (each, a “Person”). The Manager and the Company understand
that the Company may, at times, engage one or more investment bankers or
financial advisers to provide services in addition to, but not in lieu of,
services provided by the Manager under this Agreement. In providing services to
the Company, the Manager will act as an independent contractor and it is
expressly understood and agreed that this Agreement is not intended to create,
and does not create, any partnership, agency, joint venture or similar
relationship and that no party has the right or ability to contract for or on
behalf of any other party or to effect any transaction for the account of any
other party.

2. Payment of Fees.

(a) The Company will pay to the Manager (or such affiliate(s) as the Manager may
designate), in consideration of the Manager providing the Financial Advisory
Services, an aggregate transaction fee (the “Transaction Fee”) in the amount of
$260,000,000 plus the amount calculated in accordance with Schedule 1 attached
hereto, such fee being payable at the closing of the Merger (provided that the
amount calculated in accordance with Schedule 1 shall be payable promptly
following the determination of such amount). During the Term, the Company will
pay to the Manager (or such affiliate(s) as the Manager may designate), an
annual fee (the “Periodic Fee”) of $20,000,000, which amount shall increase by
5.0% annually, payable in quarterly installments in advance at the beginning of
each calendar quarter. The initial Periodic Fee shall be pro rated to reflect
the portion of the current fiscal quarter that will elapse after the Merger. The
final quarterly Periodic Fee payment shall be pro rated to reflect the portion
of the final quarter prior to the end of the Term, as applicable. The Manager
represents and warrants to the Company that the Periodic Fee is consistent with
the rates of comparable fees charged by the Manager and its affiliated
management companies with respect to other portfolio companies and, to the best
knowledge of the Manager, is consistent with the fee rates of investment
managers not affiliated with the Manager in transactions comparable to the size,
type and complexity of the transactions contemplated by the Merger Agreement.



--------------------------------------------------------------------------------

(b) The Company will, for each financing, acquisition, disposition, merger,
combination or change of control transaction involving the Company or any of its
subsidiaries (however structured) pay to the Manager (or such affiliate(s) as
the Manager may designate) an aggregate fee (the “Subsequent Fee”) in connection
with each such transaction equal to a percentage of the gross transaction value
(including the purchase price paid (whether in cash or other property) and all
liabilities assumed or otherwise included in the transaction) of such
transaction consistent with amounts charged by investment banks or advisory
firms not affiliated with the Manager for comparable services, or such lesser
other amount as may be mutually agreed by the Company and the Manager, such fee
to be due and payable for the foregoing services at the closing of such
transaction and, in the case of financing transactions, whether or not any such
financing is actually committed or drawn upon.

3. Term. This Agreement shall continue in full force and effect until
December 31, 2019; provided that this Agreement shall be automatically extended
each December 31 for an additional year unless the Company provides written
notice of its desire not to automatically extend the term of this Agreement to
the Manager at least 90 days prior to such December 31; provided, however, that
this Agreement shall terminate automatically upon the consummation of an initial
public offering unless the Manager determines otherwise and this Agreement may
be terminated at any time by mutual consent of the parties hereto. In the event
of a termination of this Agreement, the Company shall pay the Manager (or such
affiliate(s) as the Manager may designate) (x) all unpaid Periodic Fees
(pursuant to Section 2(b) above), Subsequent Fees (pursuant to Section 2(c)
above) and expenses (pursuant to Section 4(a) below) due with respect to periods
prior to the date of termination plus (y) the net present value (using a
discount rate equal to the then yield as of such termination date on U.S.
Treasury Securities of like maturity based on the time such payments would have
been due) of the Periodic Fees that would have been payable with respect to the
period from the date of termination until the expiration date in effect
immediately prior to such termination. Sections 4 and 5 of this Agreement and
any and all accrued and unpaid obligations under Section 2 shall survive any
termination of this Agreement with respect to matters occurring before, on or
after the date of such termination.

4. Expenses; Indemnification.

(a) Expenses. The Company will pay on demand all Reimbursable Expenses. As used
herein, “Reimbursable Expenses” means (i) all expenses incurred or accrued prior
to the date on which the transactions contemplated by the Merger Agreement are
consummated (the “Closing Date”) by the Manager or its affiliates in connection
with this Agreement, the Merger or any related transactions, consisting of their
respective out-of-pocket expenses for travel and other incidentals in connection
with such transactions and the out-of-pocket expenses and the fees and charges
of outside counsel and any other consultants or advisors retained by the Manager
in connection with such transactions, (ii) reasonable out-of-pocket expenses
incurred from and after the Closing Date relating to its affiliated funds’ or
affiliated entities’ direct or indirect investment in, the operations of, or the
services provided by the Manager to, the Company or any of its affiliates from
time to time (including, without limitation, all air travel (by first class on a
commercial airline, by charter or by privately owned airplane, as determined by
the Manager) and other travel related expenses), (iii) all fees, costs and
expenses of any administrators, agents,



--------------------------------------------------------------------------------

custodians, advisors, attorneys and accountants of Parent (including audit and
certification fees and the costs of financial and tax reports, including the
costs of printing and distributing reports to partners of Parent),
(iv) administrative expenses of liquidating Parent, (v) registration expenses
and any taxes, fees or other governmental charges levied against Parent and all
expenses incurred in connection with any tax audit, investigation, settlement or
review of Parent, and (vi) expenses incurred from and after the Closing Date by
the Manager or its affiliates, which the Company agrees are properly allocable
to the Company under this Agreement.

(b) Indemnity and Liability. The Company will indemnify, exonerate and hold the
Manager and Parent and each of their respective partners, shareholders, members,
affiliates, directors, officers, fiduciaries, managers, controlling Persons,
employees and agents and each of the partners, shareholders, members,
affiliates, directors, officers, fiduciaries, managers, controlling Persons,
employees and agents of each of the foregoing (collectively, including the
Manager, the “Indemnitees”) free and harmless from and against any and all
actions, causes of action, suits, claims, liabilities, losses, damages and costs
and out-of-pocket expenses in connection therewith (including reasonable
attorneys’ fees and expenses) incurred by the Indemnitees before or after the
date of this Agreement (collectively, the “Indemnified Liabilities”), as a
result of, arising out of, or in any way relating to (i) this Agreement, the
Merger, any transaction to which the Company is a party or any other
circumstances with respect to the Company or any transaction entered into after
the Closing Date or (ii) operations of, or services provided by the Manager to
the Company, or any of its affiliates from time to time, whether pursuant to
this Agreement or otherwise; provided that the foregoing indemnification rights
shall not be available to the extent that any such Indemnified Liabilities arose
on account of such Indemnitee’s gross negligence or willful misconduct, and
further provided that, if and to the extent that the foregoing undertaking may
be unavailable or unenforceable for any reason, the Company hereby agrees to
make the maximum contribution to the payment and satisfaction of each of the
Indemnified Liabilities which is permissible under applicable Law. For purposes
of this Section 4(b), none of the circumstances described in the limitations
contained in the two provisos in the immediately preceding sentence shall be
deemed to apply absent a final non-appealable judgment of a court of competent
jurisdiction to such effect, in which case to the extent any such limitation is
so determined to apply to any Indemnitee as to any previously advanced indemnity
payments made by the Company, then such payments shall be promptly repaid by
such Indemnitee to the Company.

The rights of any Indemnitee to indemnification hereunder will be in addition to
any other rights any such person may have under any other agreement or
instrument referenced above or any other agreement or instrument to which such
Indemnitee is or becomes a party or is or otherwise becomes a beneficiary or
under applicable Law. None of the Indemnitees shall in any event be liable to
the Company or any of its affiliates for any act or omission suffered or taken
by such Indemnitee in connection with, relating to or arising out of this
Agreement, including without limitation the services provided by such Indemniee
to the Company or any of its affiliates (a) that does not constitute gross
negligence or willful misconduct or (b) in excess of the fees received by the
Manager hereunder.



--------------------------------------------------------------------------------

5. Disclaimer and Limitation of Liability; Opportunities.

(a) Disclaimer; Standard of Care. The Manager makes no representations or
warranties, express or implied, in respect of the services to be provided
hereunder. In no event shall the Manager be liable to the Company or any of its
affiliates for any act, alleged act, omission or alleged omission that does not
constitute gross negligence or willful misconduct of the Manager as determined
by a final, non-appealable determination of a court of competent jurisdiction.

(b) Limitation of Liability. In no event will the Indemnitees be liable to the
Company or any of its affiliates for any indirect, special, incidental, punitive
or consequential damages, including, without limitation, lost profits or
savings, whether or not such damages are foreseeable, or for any third party
claims (whether based in contract, tort or otherwise), relating to, in
connection with or arising out of this Agreement, including without limitation
the services to be provided hereunder, or for any act or omission that does not
constitute gross negligence or willful misconduct or in excess of the fees
received by the Manager hereunder.

6. Assignment, etc. Except as provided below, none of the parties hereto shall
have the right to assign this Agreement without the prior written consent of the
other parties. Notwithstanding the foregoing, (a) the Manager may assign all or
part of its rights and obligations hereunder to any of its respective affiliates
which provides services similar to those called for by this Agreement, in which
event the Manager shall be released of its rights to fees under Section 2 and
reimbursement of expenses under Section 4(a) and all of its obligations
hereunder and (b) the provisions hereof for the benefit of Indemnitees shall
inure to the benefit of such Indemnitees and their successors and assigns.

7. Amendments and Waivers. No amendment or waiver of any term, provision or
condition of this Agreement shall be effective, unless in writing and executed
by the Manager, Parent and the Company; provided, that the Manager may waive any
portion of any fee to which it is entitled pursuant to this Agreement, and,
unless otherwise directed by the Manager, such waived portion shall revert to
the Company. No waiver on any one occasion shall extend to or effect or be
construed as a waiver of any right or remedy on any future occasion. No course
of dealing of any person nor any delay or omission in exercising any right or
remedy shall constitute an amendment of this Agreement or a waiver of any right
or remedy of any party hereto.

8. Governing Law: Jurisdiction.

(a) Choice of Law. This Agreement and all matters arising under or related to
this Agreement shall be governed by and construed in accordance with the
domestic substantive Laws of the State of Delaware without giving effect to any
choice or conflict of law provision or rule that would cause the application of
the domestic substantive Laws of any other jurisdiction.

(b) Consent to Jurisdiction. Each party to this Agreement, by its execution
hereof, (i) hereby irrevocably submits to the exclusive jurisdiction of the
state and federal



--------------------------------------------------------------------------------

courts sitting in the State of Delaware for the purpose of any action, claim,
cause of action or suit (in contract, tort or otherwise), inquiry, proceeding or
investigation arising out of or based upon this Agreement or relating to the
subject matter hereof, (ii) hereby waives to the extent not prohibited by
applicable Law, and agrees not to assert, and agrees not to allow any of its
subsidiaries to assert, by way of motion, as a defense or otherwise, in any such
action, any claim that it is not subject personally to the jurisdiction of the
above-named courts, that its property is exempt or immune from attachment or
execution, that any such proceeding brought in one of the above-named courts is
improper, or that this Agreement or the subject matter hereof or thereof may not
be enforced in or by such court and (iii) hereby agrees not to commence or
maintain any action, claim, cause of action or suit (in contract, tort or
otherwise), inquiry, proceeding or investigation arising out of or based upon
this Agreement or relating to the subject matter hereof or thereof other than
before one of the above-named courts nor to make any motion or take any other
action seeking or intending to cause the transfer or removal of any such action,
claim, cause of action or suit (in contract, tort or otherwise), inquiry,
proceeding or investigation to any court other than one of the above-named
courts whether on the grounds of inconvenient forum or otherwise.
Notwithstanding the foregoing, to the extent that any party hereto is or becomes
a party in any litigation in connection with which it may assert indemnification
rights set forth in this Agreement, the court in which such litigation is being
heard shall be deemed to be included in clause (i) above. Notwithstanding the
foregoing, any party to this Agreement may commence and maintain an action to
enforce a judgment of any of the above-named courts in any court of competent
jurisdiction. Each party hereto hereby consents to service of process in any
such proceeding in any manner permitted by Delaware Law, and agrees that service
of process by registered or certified mail, return receipt requested, at its
address specified pursuant to Section 10 hereof is reasonably calculated to give
actual notice.

(c) WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH
CANNOT BE WAIVED, EACH PARTY HERETO HEREBY WAIVES AND COVENANTS THAT IT WILL NOT
ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY
IN ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF ACTION OR SUIT
(IN CONTRACT, TORT OR OTHERWISE), INQUIRY, PROCEEDING OR INVESTIGATION ARISING
OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER HEREOF OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE TRANSACTIONS CONTEMPLATED HEREBY,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING. EACH PARTY HERETO
ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE OTHER PARTIES HERETO THAT THIS
SECTION 8(c) CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH THEY ARE RELYING AND
WILL RELY IN ENTERING INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY. ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION 8(c) WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH
PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.



--------------------------------------------------------------------------------

9. Entire Agreement. This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof and supersedes any prior
communication or agreement with respect thereto.

10. Notice. Any notices and other communications required or permitted in this
Agreement shall be in writing and (a) delivered personally, (b) sent by
facsimile or e-mail (if provided and the recipient acknowledges receipt thereof
by reply e-mail or otherwise), or (c) sent by overnight courier, in each case,
addressed as follows:

 

If to the Company, to it:

First Data Corporation

6200 S. Quebec Street

Greenwood Village, Colorado 80111

with copies to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Facsimile:

   (212) 455-2502

Attention:

   Gary Horowitz, Esq.    Sean Rodgers, Esq.

E-mail:

   ghorowitz@stblaw.com    srodgers@stblaw.com If to the Manager or Parent:

Kohlberg Kravis Roberts & Co. L.P.

9 West 57th Street, Suite 4200

New York, NY 10019

Facsimile:

   (212) 750-0003

Attention:

   Scott Nuttall

E-mail:

   nutts@kkr.com

with copies to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, NY 10017

Facsimile:

   (212) 455-2502

Attention:

   Gary Horowitz, Esq.    Sean Rodgers, Esq.

E-mail:

   ghorowitz@stblaw.com    srodgers@stblaw.com



--------------------------------------------------------------------------------

Unless otherwise specified herein, such notices or other communications shall be
deemed effective and duly given upon actual receipt (or refusal of receipt).
Each of the parties hereto shall be entitled to specify a different address by
giving notice as aforesaid to each of the other parties hereto.

11. Severability. In the event that any provision hereof would, under applicable
Law, be invalid or unenforceable in any respect, such provision shall be
construed by modifying or limiting it so as to be valid and enforceable to the
maximum extent compatible with, and possible under, applicable Law. The
provisions hereof are severable, and in the event any provision hereof should be
held invalid or unenforceable in any respect, it shall not invalidate, render
unenforceable or otherwise affect any other provision hereof.

12. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one instrument. A facsimile signature shall be considered due
execution and shall be binding upon the signatory thereto with the same force
and effect as if the signature were an original.

13. Payments. Each payment made pursuant to Section 2, 3 or 4 shall be paid by
wire transfer of immediately available federal funds to the accounts specified
to the Company in writing prior to such payment.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has duly executed this Agreement (or
caused this Agreement to be executed on its behalf by its officer or
representative thereunto duly authorized) under seal as of the date first above
written.

 

FIRST DATA CORPORATION By:  

/s/ Stanley J. Andersen

Name:   Stanley J. Andersen Title:   Vice President and Assistant Secretary
KOHLBERG KRAVIS ROBERTS & CO. L.P. By:  

/s/ Scott C. Nuttall

Name:   Scott C. Nuttall Title:   Member NEW OMAHA HOLDINGS L.P. By:   NEW OMAHA
HOLDINGS LLC, its general partner By:  

/s/ Scott C. Nuttall

Name:   Scott C. Nuttall Title:   President



--------------------------------------------------------------------------------

Schedule I

The additional amount payable pursuant to Section 2.1(a) shall equal the
difference, if any, between $7,051,030.56 and the amount payable pursuant to the
third bullet of Exhibit B of that certain side letter captioned “Equity
Arrangements”, dated April 1, 2007, as amended, by and among New Omaha Holdings
L.P. and the investors signatory thereto.